DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claims 1-14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 July 2022.

Claim Objections
Claim 24 is objected to because of the following informalities: claim 24 appears to depend on itself. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 15-16, 21 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Colsen et al (U.S. 4,966,164). Colsen discloses (Figure 1) one or more electrodes (58, 70) having a contact surface configured for contacting an outer skin surface of a patient; and a power source (col. 6, lines 23-36) coupled to the electrodes, wherein the power source is configured to generate one or more electrical impulses and to transmit the electrical impulses to the electrodes and transcutaneously through the outer skin surface of the patient at or near a vagus nerve, wherein the one or more electrical impulses is sufficient to modulate the vagus nerve and produce endogenous opioids or endogenous cannabinoids within the brain of the patient (col. 1, line 67-col. 2, line 8; col. 2, lines 59-66).
Regarding claim 16, Colsen discloses (Figure 1) a housing (12), wherein the power source is housed within the housing and the electrodes are coupled to the housing.
Regarding claim 21, Colsen discloses (col. 2, lines 59-66) the medical condition is addiction.
As to claim 26, the functional language and statement of intended use have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Colsen utilizes an electrode that attaches to a skin surface of a patient as claimed by the applicant, Colsen is therefore capable of being used on the neck of a patient. In addition, nothing prevents Colsen’s electrodes from being used in this way. Therefore, they are capable of use on the skin of a neck.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colsen et al (U.S. 4,966,164). Colsen discloses the claimed invention except for bursts of 2 to 20 pulses, each burst with a frequency of about 5 Hz to about 100 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the electrical impulses of these ranges, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Colsen discloses (col. 3, lines 57-58) positive and negative voltage. Colsen discloses the claimed invention except for each burst period and constant period together have a combined frequency from about 15 Hz to about 50 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide bursts of pulses with this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 24, Colsen discloses the claimed invention except for each pulse has a duration of about 20 to about 1000 microseconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide pulses within this range, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 25, Colsen discloses (col. 8, lines 57-61) the signal generator generates zero pulses during the constant periods.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792